Citation Nr: 0738811	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-02 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral carpel 
tunnel syndrome.

2.  Entitlement to a compensable rating for residuals of a 
left inguinal herniorrhaphy with left spermatic cord lipoma.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bladder neck obstruction.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from May 1988 to January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran's disagreement with this rating 
decision led to this appeal.

Regarding the veteran's claim for service connection for 
bilateral hearing loss, the Board highlights that the 
veteran's main complaint regarding his hearing has been 
hearing a high pitch noise.  The RO granted service 
connection for this symptom (tinnitus) in the August 1998 
rating decision and evaluated it as 10 percent, which is the 
maximum schedular rating.  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260.  However, the application to reopen a claim for 
service connection for hearing loss has not been withdrawn 
and thus remains in appellate status.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In the veteran's July 2002 claim, he asserted that he had 
pain in his hands, with tingling and numbness, since his 
discharge from service.  In a letter accompanying his 
substantive appeal (VA Form 9), the veteran contended that 
using his hands during service as an avionic technician was 
the cause of his current disability.  The claims file 
includes an April 2002 letter from a private doctor that 
indicates that the veteran has been found to have mild to 
moderate bilateral carpal tunnel syndrome.  
The Board further notes that in a previous January 1998 claim 
(filed the month the veteran was discharged from service), 
the veteran claimed service connection for arthritis of the 
left hand and wrist.  Pursuant to this claim, he underwent a 
June 1998 examination.  At the time of the examination, the 
veteran complained of bilateral hand and wrist pain.  He 
reported that the onset of the pain was three to four years 
previous, with no specific history of trauma.  The veteran 
related the pain to the repetitive motion of his work in the 
service.  X-rays of both hands and wrists were normal.  The 
assessment was a normal bilateral hand and wrist examination.  
The examiner concluded that the veteran's bilateral hand 
symptoms were related to "overuse" and had subsided since 
discharge from service.  In an August 1998 rating decision, 
the RO denied service connection for arthritis of the left 
hand and wrist.

The veteran has not been provided with a VA examination to 
determine whether he has bilateral carpal syndrome due to 
service.  Based on the veteran's complaints documented in the 
June 1998 examination (less than 6 months after separation 
from service) that are similar to his current complaints of 
hand pain and the diagnosis of carpal tunnel syndrome and the 
nature of his in-service duties, the Board finds that the 
claim for service connection for bilateral carpal tunnel 
syndrome must be remanded in order that he may be scheduled 
for a VA examination that includes an opinion regarding 
whether the veteran has carpal tunnel syndrome related to 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007); McLendon v. Nicholson, 20 Vet. App. 79, 
81 (2006).

Regarding the veteran's claim for a compensable rating for 
residuals of a left inguinal herniorrhaphy with left 
spermatic cord lipoma, the Board notes that the veteran last 
underwent an examination regarding this disability in 
December 2002.  The record documents the RO's attempts to 
obtain a more recent VA examination in order to have updated 
evidence regarding the currently severity of the disability.  
See 38 C.F.R. § 3.327.  The claims file includes a report of 
contact with the veteran, which documents that he was out of 
the country for work, and the record indicates that this is 
often the case due to his employment.  The veteran was 
rescheduled for an examination to coincide with his being 
back home in Texas.  This examination was scheduled for April 
2007, but again, the veteran failed to appear for this 
examination.

The veteran has not provided any reason for failing to report 
to this examination.  38 C.F.R. § 3.655 provides that when a 
veteran fails to report for an examination that was scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  As the Board, in this remand, directs that the 
veteran be scheduled for an examination regarding another 
disability, he should be provided another opportunity to 
present for an examination to evaluate his service-connected 
left inguinal herniorrhaphy with left spermatic cord lipoma.  
The AMC/RO should associate the notice of this examination 
with the claims file.  If the veteran does report to this 
examination, a document so indicating should also be 
associated with the claims file.

Regarding the veteran's application to reopen claims for 
service connection for bilateral hearing loss and bladder 
neck obstruction, for claims filed after August 2001, as in 
this case, "new evidence" is defined as existing evidence 
not previously submitted to agency decisionmakers.  
"Material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  See 38 C.F.R. § 3.156(a).  

The Court in Kent v. Nicholson, 20 Vet. App. 1 (2006) noted 
that the terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Therefore, when providing the notice required by 
the VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service-
connection claim.  See Dingess, supra.  In other words, VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.  

In the August 1998 rating decision, the RO denied service 
connection for bilateral hearing loss based on a finding that 
the veteran did not have a current hearing loss disability 
under VA regulations.  See 38 C.F.R. § 3.385.  Evidence that 
he has a current hearing disability would be new and material 
evidence under such circumstances.  Regarding bladder neck 
obstruction, in the August 1998 rating decision, the RO found 
that there was no permanent residual or chronic disability 
subject to service connection.  Thus, evidence that he has a 
current permanent residual or chronic disability related to 
bladder neck obstruction would be new and material evidence 
as well. 

The Board notes that the veteran was issued VCAA letters in 
August 2002 and June 2005 that discussed the requirement that 
the veteran submit new and material evidence to reopen the 
previously denied claims.  Further, in the June 2005 letter, 
the RO noted the basis for the previous denials of service 
connection and noted that the evidence submitted must related 
to the "fact" previously not proven.  After review of these 
letters, however, the Board finds that the definition that 
the veteran was provided of "material" evidence does not 
track with the language of 38 C.F.R. § 3.156 and, further, 
the veteran was not provided a copy of this regulation in a 
statement of the case or supplemental statement of the case.  
Such a fundamental denial of due process (notice of 
applicable law) must be cured.  See 38 C.F.R. § 19.9.  

Thus, upon remand, the veteran should be provided with an 
additional VCAA letter that includes the definitions for 
"new" and "material" under the current version of 
38 C.F.R. § 3.156.  In addition, a copy of 38 C.F.R. § 3.156 
should be included in the supplemental statement of the case.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA by issuing the veteran an additional 
notification letter.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. § 
3.159. 

The notification letter should inform the 
veteran of the evidence needed to 
substantiate the underlying claims.  
Specifically, the letter should: (a) 
inform the veteran about the information 
and evidence not of record that is 
necessary to substantiate the claims for 
the benefits sought; (b) inform the 
veteran about the information and 
evidence that VA will seek to provide; 
(c) inform the veteran about the 
information and evidence the veteran is 
expected to provide; and (d) request that 
the veteran provide any evidence in the 
veteran's possession that pertains to the 
claims.  

Further, the AMC/RO should provide the 
veteran with VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish disability ratings and 
effective dates for the benefits sought 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

This notification letter should inform 
the veteran that in order to reopen his 
claims for service connection for 
bilateral hearing loss and bladder neck 
obstruction he must submit new and 
material evidence; the veteran should 
also be provided with the definition of 
new and material evidence under 38 C.F.R. 
§ 3.156(a) for appeals filed after August 
29, 2001.

To ensure compliance with the Court's 
holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), this notification letter 
should contain an affirmative statement 
that new and material evidence regarding 
service connection for bilateral hearing 
loss would include evidence that he has a 
current hearing disability, and for 
service connection for bladder neck 
obstruction, evidence that he has a 
current permanent residual or chronic 
disability related to bladder neck 
obstruction.

Depending upon the veteran-appellant's 
response, any and all assistance due him 
must then be provided by VA.  

2.  All VA medical examination and 
treatment reports, and any private 
medical records that have not been 
obtained, which pertain to the veteran's 
claims on appeal must be obtained for 
inclusion in the record.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine whether he has bilateral carpel 
tunnel syndrome attributable to service.  
The claims file should be sent to the 
examiner. 

Following a review of the service medical 
records and relevant post-service medical 
records, the clinical examination, and 
any tests that are deemed necessary the 
examiner should address the following 
question:

Is it at least as likely as not (i.e., 50 
percent or greater degree of probability) 
that the veteran currently has bilateral 
carpal syndrome that began during service 
or is causally linked to any incident of 
active duty, to include his duties as an 
avionic technician?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The physician is requested to provide a 
rationale for any opinion expressed.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate.

4.  Thereafter, the veteran should be 
scheduled for a VA examination for the 
purpose of determining the current 
severity of his service-connected 
residuals of a left inguinal 
herniorrhaphy with left spermatic cord 
lipoma.  The AMC/RO should associate the 
notice of this examination with the 
claims file.  The claims file should be 
sent to the examiner. 

Following the review of the relevant 
evidence in the claims file, the clinical 
examination and any tests or diagnostic 
studies deemed necessary, the examiner 
should note whether any existing hernia 
is reducible, whether it is recurrent, 
whether it is large or small, and whether 
it is supported by truss or belt.

5.  Thereafter, the veteran's claims must 
be readjudicated on the basis of all of 
the evidence of record and all governing 
legal authority.

If any of the benefits sought on appeal 
remain denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case should 
include a copy of 38 C.F.R. § 3.156.

An appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purposes of this remand are to obtain evidentiary 
development and to preserve the veteran's due process rights.  
No inference should be drawn as to the outcome of these 
matters by the actions herein requested.

The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).




